Citation Nr: 1233678	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1946 to October 1947 and September 1948 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  In that rating decision, the RO denied service connection for aortic stenosis (claimed as a heart condition) secondary to service-connected hypertension.  The Board has recharacterized the issue as shown on the title page. 

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A copy of the hearing transcript has been associated with the claims folder.  

The Board remanded the matter in June 2011 to the RO (via the Appeals Management Center (AMC)), in order to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and to provide the Veteran with a new VA examination.  The Veteran did not respond to a June 2011 notice letter. Updated VA treatment records were associated with the claims folder.  The Veteran underwent a VA heart examination in July 2011. The VA examiner provided an addendum medical statement in September 2011.  

Based on review of the findings contained in the report of 2011 VA examination report with addendum statement, the Board requested a medical expert opinion through a Veterans Health Administration (VHA) directive.  A June 2012 medical expert opinion is on file and a copy of this opinion has been sent to the Veteran.  A review of the claims folder shows that the above actions have been preformed, and that no further action is required in compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the evidence of record is in relative equipoise as to whether his current heart disorder, identified as left ventricular hypertrophy and aortic valve stenosis, is proximately related to his service-connected hypertension. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disorder, identified as left ventricular hypertrophy and aortic valve stenosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309,  3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Here, in view of the Boards favorable decision to grant service connection for a heart disorder, identified as left ventricular hypertrophy and aortic valve stenosis, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, cardiovascular diseases, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a heart disorder.  Specifically, he asserts that his heart disorder is secondary to his service-connected hypertension.   The Veteran has testified that based on his acquired knowledge as a medic in service and his review of the medical literature from a general internet search, that his hypertension is a common contributing factor to the development of his heart disorder.  

The record shows that the Veteran's heart disorder has been diagnosed as including aortic valve stenosis and left ventricular hypertrophy.  He has a history of congestive heart failure.  The Veteran has been service-connected for hypertension since 1980.  

Initially, the Board notes that the Veteran does not contend (nor does the evidence of record support a finding) that his heart disorder is directly due to service.  The evidence of record does not show heart disorder in service, at separation, or for many years afterward.  The report of a November 1966 examination prior to separation shows the Veteran received a normal cardiovascular evaluation and the findings on the report of an electrocardiography (EKG) were within normal limits. On the associated report of medical history, it was noted that the Veteran had been treated for high blood pressure but he was no longer on medication.  The Veteran denied any history of chest pain.  

The record does not show that the Veteran received treatment for his current heart disorder until more than three decades after his service.  38 C.F.R. § 38 C.F.R. §§ 3.307, 3.309.   A review of the medical evidence shows that the Veteran had been treated for hypertension since his period of service in the 1960's.  However, he was first diagnosed with aortic valve stenosis in 1999 based on the findings from an echocardiogram (ECHO).  A significant amount of time has lapsed between the Veteran's separation from service in 1967 and the reported onset of the heart disorder, nearly thirty years later.  The Board must note the lapse of many years between the Veteran's separation from service and the first treatment for the claimed disorder.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is also no medical evidence that links the Veteran's heart disorder problem directly with his period of service.  38 C.F.R. § 3.303.  The Board finds that the evidence does not support a finding that the Veteran's heart disorder was directly related to service.  See 38 C.F.R. § 3.303

Turning back to the Veteran's primary assertion - a claim of secondary service connection - the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his current heart disorder is related to his service connected hypertension.  See 38 C.F.R. § 3.310.  Here, the Board finds that the evidence of record, when viewed in the light most favorable to the Veteran, is at least in relative equipoise.  

VA has sought and obtained three medical opinions that touch and concern the matter of whether the Veteran's current heart disorder is secondary to his service-connected hypertension.  The first medical opinion comes from a February 2008 VA medical statement, in which, the VA examiner (internal medicine) concluded that "the [V]eteran's service-connected hypertension did not cause or aggravate his aortic valve stenosis." In support of his medical conclusion, the examiner stated that there are three primary causes of valve aortic stenosis.  He essentially stated that hypertension is not one of them and that he was unaware of any medical literature that showed hypertension caused or contributed to the development of aortic valve stenosis.  The Board observes that the February 2008 VA examiner failed to address whether the Veteran's diagnosed chronic heart failure was caused or aggravated by his service-connected hypertension disability.  

The second medical opinion comes from a July 2011 VA heart examination report.  In that examination report, the July 2011 VA examiner (a primary care physician) initially concluded that the Veteran's valve disease is less likely than not the result of his service-connected hypertension.  The examiner stated that there was no medical evidence that supported the finding that the Veteran's hypertension caused or aggravated his valve disease.  The examiner further stated that he encouraged the Veteran to discuss his claim with his treating cardiologist and have his cardiologist provide a medical statement.  

In a September 2011 addendum to the July 2011 VA examination report, the examiner clarified that in his previous statement he was only informing the Regional Office that the Veteran had reported that his doctor had told him that his hypertension caused his heart condition, and the examiner was not in fact stating that a cardiologist's medical opinion was required in this matter.  The examiner then stated that he confirmed his previous medical conclusion and stated that it is less likely than not that the Veteran's current heart disorder is related to his period of service, to include as proximately due to or the result of his service-connected hypertension.  Rather, the examiner found that the Veteran's heart condition formed as a result of the aging process and other factors, and it was not the result of his hypertension.  

It remained unclear to the Board whether the July 2011 VA examiner in the September 2011 addendum considered the likely etiology of the Veteran's chronic heart failure when he discussed the Veteran's "heart conditions" based on his previous statement that only addressed his aortic valve disease.   Further, given the July 2011 VA examiners comment about obtaining a cardiologist's medical opinion and the Veteran's lay assertions, the Board determined that another medical opinion was needed. 

The most recent medical opinion comes from a June 2012 medical expert opinion report by a VA cardiologist, that was obtained through a January 2012 VHA directive.  In that medical expert report, the VA cardiologist identified the Veteran's current heart disorders as aortic valve stenosis and left ventricular hypertrophy.  The VA cardiologist concluded that the Veteran does not have a current diagnosis of chronic heart failure.  The Veteran had a single episode of heart failure in November 2007, which resolved with appropriate treatment.  

The VA cardiologist noted that the 2007 ECHO demonstrated findings of concentric left ventricular hypertrophy, a normal ejection fraction of 55-65 percent, and moderate diastolic dysfunction.  His left atrium was dilated at 4.42 centimeters (cm).  The VA cardiologist found that these ECHO findings were consistent with a diagnosis of longstanding poorly controlled hypertension.  The VA cardiologist also noted that there was documentation of calcified aortic valve with moderate aortic stenosis and severe aortic regurgitation.  Also documented was the fact that the Veteran had been off his anti-hypertension medicines for a time prior to his presentation of congestive heart failure.  The VA cardiologist found that the combination of left ventricular diastolic dysfunction, moderate aortic stenosis, severe aortic regurgitation, and non-compliance with his medicines explains his presentation with congestive heart failure.  The Veteran responded promptly to appropriate medicines and has had no documentation of congestive heart failure since then.  

The June 2012 VA cardiologist concluded that it is more likely than not that the Veteran's left ventricular hypertrophy with moderate diastolic dysfunction is secondary to his service-connected hypertension.  The VA cardiologist noted that there is ample documentation in the medical literature that shows that left ventricular hypertrophy with associated diastolic dysfunction is an expected complication of poorly controlled hypertension.  With this finding, the evidence of record does support a conclusion that the Veteran's left ventricular hypertrophy is proximately caused by his service-connected hypertension.  38 C.F.R. § 3.310.  There is no medical opinion to the contrary. 

With respect to the Veteran's aortic valve stenosis, the June 2012 VA cardiologist stated that it was less likely than not that the Veteran's aortic heart disease is by itself secondary to his service-connected hypertension.  Aortic valve stenosis is present in as many as 30 percent of the elderly with the prevalence increasing from 65 years to more than 85 years.  The risk factors for progression from sclerosis to stenosis include a congenitally bicuspid aortic valve, hypertension, hyperlipidememia, smoking, end stage renal disease, and in some, diabetes, shorter stature, and male sex.  The VA cardiologist noted that the Veteran has several of these risk factors (hypertension, hyperlipidemia, advanced age, and a history of tobacco abuse), and he concluded that it was not possible to assess the hypertension as a single risk factor and assign a percentage of probability of its contribution to his aortic valve stenosis.  

Here, all three medical opinions obtained by VA concluded that it was less likely than not that the Veteran's aortic valve stenosis was caused by his service-connected hypertension.  Both the 2008 and 2011 VA examiners also opined against aggravation of the Veteran's aortic valve stenosis by his service-connected hypertension.  While an initial review of the June 2012 medical expert report contains a similar medical conclusion, the Board finds it pertinent that the VA cardiologist noted that hypertension was a known risk factor (albeit among several risk factors that the Veteran has) in the aggravation of aortic valve stenosis.  Essentially, the VA cardiologist could not completely discount the Veteran's hypertension as contributing risk factor in the progression of his aortic valve stenosis.  See 38 C.F.R. § 3.310.  

The Board has considered all three medical opinions and it finds that none of them bears more probative value than the other opinions in this matter.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  Each medical opinion was based on a review of the Veteran's treatment history, the Veteran's treatment in service, and the examiner's area of expertise.  

The 2008 and 2011 VA examiners, however, did not provide a thorough statement in support of their medical conclusions, and merely stated that the medical evidence did not support aggravation of the Veteran's aortic valve stenosis by his service-connected hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  In contrast, the June 2012 VA cardiologist has more expertise in this particular matter and he provided a more lengthy statement in support of his medical conclusion, but he has not provided a concrete medical statement in support of aggravation.  

Each of them also contains some flaws or lapses in full or accurate discussion of factors involved in discerning the precise etiology with regard to the question of aggravation, the Board cannot find that the medical opinions against the claim do not outweigh the one that favors the claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).  

Also, even though the VA cardiologist could not assign a percentage to identify the degree of increase that the Veteran's hypertension may have contributed to the aggravation of the aortic valve stenosis, any ambiguity in the increase from initial baseline of aortic valve disease resolves in the Veteran's favor.

Moreover, the Board notes that under the Rating Schedule for evaluating diseases of the cardiovascular system, the applicable diagnostic codes evaluate the severity of valve heart disease and ventricular disease according to the measured metabolic equivalent (METs) workload and associated symptomatology. The Board notes that VA is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140  (1996).  Here, there is no indication from the medical evidence that the symptomatology associated with the aortic valve stenosis could be delineated from the left ventricular hypertrophy.  Rather, the June 2012 VA cardiologist's conclusion indicates that the combination of the Veteran's left ventricular diastolic dysfunction and moderate aortic stenosis with severe aortic regurgitation, without appropriate treatment, lead to his single episode of congestive heart failure.  There is no apparent means to separate the symptomatology associated with the Veteran's diagnosed heart disorders, including left ventricular dysfunction and aortic valve stenosis.  See Mittleider, 11 Vet. App. at 182; and see also, 38 C.F.R. § 3.102.

In sum, the medical evidence does not show any complaints or medical findings of a heart disorder during service or for four decades thereafter, and there is no competent medical evidence linking this finding directly to service.  See 38 C.F.R. § 3.303.  Regardless, the evidence of record does support a finding that the Veteran's left ventricular hypertrophy is proximately caused by his service-connected hypertension.  In addition, the evidence of record is at least in relative equipoise on whether the Veteran's aortic valve stenosis was aggravated by his service-connected hypertension.  38 C.F.R. § 3.310.  Resolving all doubt in the Veteran's favor, the Board finds service connection is warranted for a heart disorder, identified as left ventricular hypertrophy and aortic valve stenosis.  



ORDER

Service connection for a heart disorder, identified as left ventricular hypertrophy and aortic valve stenosis, is granted.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


